DETAILED ACTION
Claims 1-17 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Hunt (Reg. No. 38189) on April 22, 2022.
The application has been amended as follows: 

1.	(currently amended) A method to protect a mobile device, said method comprising the steps of:
controlling a network by a secured router;
operating the mobile device on an external network, said mobile device comprising a processor, said external network outside control of the secured router;
creating a virtual private network between the mobile device and the secured router, the mobile device operating on the external network;
routing a request for the mobile device operating on the external network through the secured router
applying a set of routing rules associated with the network controlled by the secured router to said request to determine at least one of allowing and denying said request, said denying determined by default, said allowing determined only by positive determination to allow access, wherein said denying blocks the mobile device from accessing the internet; and
performing one of allowing and denying said request based on the determination. 

5.	(currently amended) The method of claim 1, wherein the request includes at least one of: a cellular network, an unsecured wireless network, and an unmanaged wireless network. 

6.	(currently amended) The method of claim 1, wherein the virtual private network is created by routing the request to an intermediary VPN server over an encrypted VPN tunnel.

7.	(currently amended) [[A]] The method of claim 1, wherein the mobile device is one of a tablet, a phone, a computer, and an IoT device.

11.	(currently amended) A website access control system comprising:
a network controlled by a secured router;
a mobile device comprising a processor, said mobile device operating on an external network, said external network outside control of the secured router; 
the secured router [[with]] having a set of rules associated with the mobile device’s access to the internet;
a VPN server configured to: 
	establish a VPN tunnel with the mobile device;
receive a request from the mobile device operating on said external network to access the internet;
	
receive network traffic data from the mobile device through the VPN tunnel;
said secured router configured to:
apply the set of rules to said request to determine whether to allow the mobile device access to the internet;
permit the mobile device to access the internet if access is allowed by applying the set of rules; and
block the mobile device access to the internet [[if]] unless access is [[not]] allowed by applying the set of rules.

REASONS FOR ALLOWANCE
As per claim 1, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “controlling a network by a secured router; operating the mobile device on an external network, said mobile device comprising a processor, said external network outside control of the secured router; creating a virtual private network between the mobile device and the secured router, the mobile device operating on the external network; routing a network access request for the mobile device operating on the external network through the secured router; applying a set of routing rules associated with the network controlled by the secured router to said network access request to determine at least one of allowing and denying said network access request, said denying determined by default, said allowing determined only by positive determination to allow access, wherein said denying blocks the mobile device from accessing the internet; and performing one of allowing and denying said network access request based on the determination". 
As per claim 11, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “a network controlled by a secured router; a mobile device comprising a processor, said mobile device operating on an external network, said external network outside control of the secured router; the secured router having a set of rules associated with the mobile device’s access to the internet; a VPN server configured to: establish a VPN tunnel with the mobile device; receive a request from the mobile device operating on said external network to access the internet; receive network traffic data from the mobile device through the VPN tunnel; said secured router configured to: apply the set of rules to said request to determine whether to allow the mobile device access to the internet; permit the mobile device to access the internet if access is allowed by applying the set of rules; and block the mobile device access to the internet unless access is allowed by applying the set of rules.
The following is considered to be the closest prior art of record:
Balasubrahmaniyan (US 2006/0064469) – teaches a device requesting access to a URL through a VPN. The request is sent to a PE router to grant or deny access to the URL based on a set of rules.
Dondeti (US 8687485) – teaches that a PE router can be a VPN node and provide VPN functionality.
Wadlow (US 6230271) – teaches that a router can apply filtering rules based on the time of day, which would prevent user’s from using their devices at certain times.
Krishnamurthy (US 9497068) – teaches a router receiving an access request, determining if the access request is to a malicious site based on a database of malicious sites stored in the router, and denying access to the malicious site.
Tang (US 2015/0249864) – teaches access control rules based on user’s age and content rating.
Forslow (US 2002/0133534) – teaches a VPN router.
Hochmuth (US 2003/0056063) – teaches a VPN router.
Curtis (US 2006/0149730) – teaches obtaining admin permission before granting access to a requested website.
Yaguchi (US 2016/0087942) – teaches building a VPN using a VPN router to prevent leakage of confidential information to an external network.
Bouthemy (US 2011/0125925) – teaches creating a VPN with a user’s home router.
However, the concept of having a system where a device operating on an external network has all of its internet access requests routed through a VPN to a secure router to process the internet access requests where all internet access is blocked by default unless specifically allowed by the router through the VPN as currently claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-17 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on March 30, 2022 in combination with the above Examiner Amendment has overcome the previous prior art rejections as well as the previous Claim Objections and 35 USC 112 Rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498